Citation Nr: 0824703	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for dysthymic disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran has submitted additional private medical records 
pertaining to his claim of entitlement to service connection 
for dysthymic disorder.  This pertinent evidence was received 
after certification of the appeal to the Board, and hence, 
was not reviewed by the RO.  The Board notes that the veteran 
also submitted a request that the newly submitted evidence be 
reviewed by the RO prior to a Board decision. Applicable VA 
regulations require that pertinent evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  Thus, the 
Board must remand this appeal so that the RO may review this 
evidence and, if the claim remains denied, include such 
evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and 
readjudicate the issue of entitlement to 
service connection for dysthymic disorder.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




